DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed March 18, 2021, has been entered.  Claims 12, 13, 15, 17, 18, 21 and 25 are currently pending in the application.  Claims 14 and 16 have been cancelled.  All previous rejections of claims 14 and 16 have been withdrawn in view of the cancellation of claims 14 and 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 12, 13, 15, 17, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mutilangi et al. (US 2013/0251881).
Regarding claims 12, 17 and 25, Mutilangi et al. teach a method for making a beverage syrup comprising combining water, a sweetener and a solid dispersion [0040, 0042].  The solid dispersion comprises rebaudioside D, a solubilizing enhancer that is an organic acid, such as potassium sorbate [0017, 0019] and an additional stabilizing carrier that is a polysaccharide or oxygenated, hydrophilic salt of an inorganic or organic acid to provide a composition containing the reb D, solubilizing enhancer (e.g., potassium sorbate) and stabilizer [0024].  
Therefore, it would have been obvious to have prepared a beverage syrup as claimed, by mixing water, a sweetener, and the “sorbate solid dispersion” that comprises potassium sorbate and a stabilizing carrier as claimed, as the rebaudioside D mixtures of Mutilangi et al. comprising the sorbate and stabilizing carrier are specifically taught to be included in beverage syrups (e.g., claim 1).
Regarding the sorbate salt being dispersed in the stabilizing carrier, Mutilangi teaches the solubilizing enhancer (i.e., sorbate salt) and stabilizer are added to a solution (e.g., claim 1) and then spray dried to form a solid [0024], which is the same manner of making the claimed “solid sorbate dispersion” disclosed in the instant 
Regarding the ratios of stabilizing carrier and sorbate salt as set forth in claims 12, 17 and 25, Mutilangi teaches the sorbate salt: reb D in the range of 1:1 to 20:1, for example [0018], and the stabilizing carrier: reb D at 0.01:1 to 5:1 [0023].  Therefore, the ratio of sorbate salt:stabilizing carrier is considered to overlap or encompass and thereby render obvious the claimed ranges.  For example, both the sorbate salt:reb D and stabilizing carrier:reb D can be 2:1 according to the teachings of Mutilangi, providing a sorbate salt: stabilizing carrier ratio of 1:1.    
Regarding claim 13, Mutilangi et al. teach potassium sorbate as a solubility enhancer for rebaudioside D [0019]. 
Regarding claim 15, Mutilangi teach “stabilizing carriers” including gum arabic, pectin, carrageenan, ghatti gum, starch, alginate, cellulose, modified starch, carboxyl methyl cellulose (CMC).  The presence of these stabilizers is reported to improve spray-drying efficiency [0023].  Maltodextrin is also taught to be included as a solubilizing enhancer [0021].  Therefore, to have provided the “sorbate solid dispersion” comprising any one or more of these “stabilizing carriers” is also considered to be obvious over the teachings of Mutilangi et al. where these stabilizers are taught to be combined with reb D and a solubilizing enhancer (e.g., potassium sorbate) [0024] to provide a solid composition to be included in beverage syrups.
Regarding claim 18, Mutilangi et al. do not teach the amount of sorbate in the sorbate solid dispersion.  However, based on the teachings of the ratios of sorbate:reb D and stabilizing carrier:reb D discussed above with regard to claim 12, it would have In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 21, Mutilangi et al. do not specifically teach the amount of sorbate in the beverage syrup.  However, where they teach, for example, a ratio of reb D to potassium sorbate of 1:1 [0018], and teach that the reb D is included in the beverage syrup in an amount ranging from 1200 ppm to 5000 ppm [0025], this provides an amount of sorbate in the beverage syrup ranging from about 1200 ppm to 5,000 ppm, overlapping and thereby rendering obvious the claimed range.  Further, where Mutilangi et al. teach that potassium sorbate, in addition to enhancing the solubility, also acts as a preservative [0022], one of ordinary skill would have been able to have determined the amount of sorbate to include in the beverage syrup through no more than routine experimentation to provide the predictable result of both preservation and solubilization.



Response to Arguments

Applicant's arguments filed January 14, 2021, have been fully considered but they are not persuasive.
Applicant argues that nothing in Mutilangi’s Example 17 teaches potassium sorbate solid dispersion comprising a stabilizing carrier as claimed, and one of ordinary skill would not have had a reason to prepare a beverage syrup using Applicant’s claimed sorbate dispersion based on the teachings of Mutilangi (Remarks, pp. 4-5).
This argument is not persuasive.  While the rejection has been amended to address applicant’s claim amendments, all claims continue to be rejected over the teachings of Mutilangi where Mutilangi teaches a solid dispersion comprising both potassium sorbate as a “solubilizing enhancer” and a stabilizer carrier that is a component as claimed.  Therefore, it continues to be considered obvious to have prepared a beverage syrup comprising water, a sweetener or flavorant, and a sorbate solid dispersion as claimed based on the teachings of Mutilangi.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791